Extended Opinion and Response to Petition for Rehearing.
O’Rear, J.
It appears that Mrs. Jones shipped the tobacco to appellee as her factor. Section 4768, Ky. St. (Russell’s St. § 2530); J. S. Phelps & Co. v. Barkley, 40 S. W. 384. Appellee, as factor, could not deny the title of its principal. When it accepted her consignment of tobacco as her property, it became estopped thereafter to deny to appellant’s prejudice that the title to the tobacco was hers.
. Appellee argues that the lien is given by statute upon the property — not its proceeds. But the statute de'als alone with the status, independent; of a contract enlarging or restricting it. It is still competent for the parties to contract with respect to property of the tenant or leased premises. While, as between husband and wife, such contracts must be in writing, to affect “third persons,” by the expression it is meant that others may deal with the former owner on the faith of his ostensible ownership, unaffected by se*833eret transfers. The provision as to recordation of the contract is to give a notice of the changed title. Obviously, if' the party dealing with it knows equally well from other sources that the title is in the wife, but he buys from the husband, knowing that the wife is ignorant of the transaction, he is not the kind of 1‘third person” intended to be protected by the statute. The statute aims at promoting honesty, not trickery, and is meant to enlarge, not to restrict, married women’s property and contractual rights. It ought to be given a liberal construction to effectuate the legislative purpose.
The transaction between the husband and wife was not meretricious. The transaction itself was valid. The only thing lacking was the publicity necessary to protect “third persons” who might deal with it. The possession of the wife was of itself notice that she had some sort of claim upon the property. If her possession was obtained in fact by reason of the transfer of the tobacco in'satisfaction of her lien, it preserved her lien, independent of the statute, as against all the husband’s creditors who had notice of the facts; and her possession was of itself notice of the facts. The relation of landlord and tenant between the husband and wife gave her, under the statute, a lien,1 regardless of the contract between them, which is attacked by the appellee because not recorded. She never relinquished that lien. Her consignment of the tobacco to appellee for sale was in line to preserve her dominant equity; and, when appellee accepted the consignment on her account, it undertook as her agent to sell the tobacco on her account alone, and to remit to her the proceeds of the sale, less its commissions and expense in the matter. The *83415 days given by ihe statute has no place in this case. Nor has the 120-day provision. They were merged in her consummated equity, when she took charge of the tobacco to sell it on account of her liens in liquidation of the rent due her.
Petition overruled.